On Motion for Rehearing.
The appellant contends on motion for rehearing that this court erroneously relied upon suppressed evidence (i.e., the results of the *252“field test” performed on the white powdery substance discovered inside the prescription bottle) in reaching its conclusion that trooper Ralston had probable cause to believe the white powdery substance he observed on the seat and steering column of the vehicle was cocaine. However, our reliance on the results of this field test has nothing to do with the fact that the prescription bottle was seized from the appellant. For our purposes, the relevance of this evidence was simply that it supported Ralston’s claim that he had the ability to recognize cocaine by observation; and in this respect, the significance of the results would have been the same even if the test had been performed on cocaine obtained from a source totally unconnected with the appellant. We thus conclude that even if the test results were not admissible as evidence that the appellant was in possession of illicit contraband, they nevertheless had probative value on the limited issue of whether Ralston knew cocaine when he saw it.
Decided March 12, 1990
Rehearing denied March 29, 1990
Bailey & Bearden, J. Lane Bearden, Cook & Palmour, Bobby Lee Cook, for appellant.
Darrell E. Wilson, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.

The motion for rehearing is denied.